Order entered October 29, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01357-CV

                           IN RE WALTER CORTEZ, Relator

                Original Proceeding from the 292nd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. F07-30378-V

                                        ORDER
       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE